 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DEBI MISHRA, individually and on behalf           No. 2:17-cv-01785-TLN-EFB
      of all those similarly situated,
12
                         Plaintiffs,
13                                                      ORDER GRANTING PLAINTIFF’S EX
             v.                                         PARTE REQUEST FOR PAGE LIMIT
14                                                      EXTENSION TO 31 PAGES
      COGNIZANT TECHNOLOGY
15    SOLUTIONS U.S. CORP., et al.,
16                       Defendants.
17

18          Plaintiff Debi Mishra (“Plaintiff”) ex parte requests a page limit extension for her Request

19   for Preliminary Approval of Class Action Settlement from the 20-page limit this Court imposes

20   on dispositive motions to 31 pages. (ECF No. 18 at 2.) Plaintiff states “[t]he case has settled in

21   principal. All settlement papers have been executed.” (ECF No. 18 at 2.) Plaintiff states the suit

22   relies on the California Labor Code and the U.S. FLSA, notes settlements for collective actions

23   for each are assed differently, and states the substantive text ran to 31 pages. (ECF No. 18 at 2.)

24          Good cause appearing, the Court hereby GRANTS Plaintiff’s request, (ECF No. 18), and

25   Plaintiffs’ Request for Preliminary Approval of Class Action Settlement may contain 31 pages.

26          IT IS SO ORDERED.

27   Dated: December 10, 2018

28
                                                              Troy L. Nunley
                                                       1
                                                              United States District Judge
